Per Curiam.

Defendant’s obligation was to refund reichsmarks and entitled plaintiff to a judgment in dollars measured by the rate of exchange prevailing at the place and date of demand of refund. (Hoppe v. Russo-Asiatic Bank, 235 N. Y. 37, 39.) Forty cents per reichsmark represents the official rate of exchange adopted in transactions controlled by the German Government at the time reichsmarks were paid to defendant and is not representative of the value of reichsmarks in foreign exchange.
Judgment reversed, and judgment directed in favor of plaintiff, the amount to be assessed accordingly in the court below.
Hammer, Shientag and Hecht, JJ., concur.